DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 09/22/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2022, 08/18/2021, 05/27/2022 and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant argues that it would not be burdensome to examine the subject matter of the elected claims and non-elected claims since the inventions are “sufficiently related.” However, although the Inventions may appear similar their differences would require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). In finding art that may be readable on one invention it may not be applicable to another. It is for this reason the requirement for restriction is maintained.

Status of Application
In response to Requirement for Restriction mailed 07/08/2022 (“07-08-22 OA”), Applicant t elected (with traverse) Invention I (claims 14-21, 23 and 27), in the response filed 08/31/2022 (“08-31-22 Response”).   
Claim(s) 14-21, 23 and 27 are pending examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (US Patent No. 9,806,257; hereinafter Takeda).



    PNG
    media_image1.png
    576
    456
    media_image1.png
    Greyscale

Regarding claim 14, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches a deposition mask group 200 comprising: 
a first deposition mask 100 having two or more first through holes 15 arranged along a first direction (annotated ”1st” in Fig. 16 above); and 
a second deposition mask 50 having two or more second through holes (annotated “2nd holes” in Fig. 16 above); 
wherein: the first through hole includes two or more mask first main areas (annotated “main area” in Fig. 16 above) arranged along a second direction (annotated “2nd” in Fig. 16 above) intersecting the first direction (see Fig. 16) and a mask first extension area (annotated “mask ext.” in Fig. 16 above) extending to connect the two mask first main areas adjacent to each other in the second direction (see Fig. 16), the mask first extension area having a dimension smaller than the mask first main area in a direction orthogonal to the second direction (see Fig. 16); and 
the first through hole partly overlaps the second through hole when the first deposition mask and the second deposition mask are overlapped (see Fig. 16).
Regarding claim 15, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches at least one of the two or more mask first main areas (annotated “main area” in Fig. 16 above) is connected to another one of the mask first main areas via the second through hole (annotated “2nd holes” in Fig. 16 above) when the first deposition mask and the second deposition mask are overlapped (see Fig. 16).
Regarding claim 16, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches the mask first extension area (annotated “main area” in Fig. 16 above) entirely or partly overlaps the second through hole (annotated “2nd holes” in Fig. 16 above) when the first deposition mask and the second deposition mask are overlapped (see Fig. 16).
Regarding claim 17, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches the second through hole (annotated “2nd holes” in Fig. 16 above) entirely or partly overlaps the two mask first main areas (annotated “main area” in Fig. 16 above) adjacent to each other in the second direction (annotated “2nd” in Fig. 16 above) and the mask first extension area (annotated “mask ext.” in Fig. 16 above) connected to the two mask first main areas when the first deposition mask 100 and the second deposition mask 200 are overlapped (see Fig. 16).
Regarding claim 18, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches a dimension of the mask first extension area (annotated “mask ext.” in Fig. 16 above) is 0.9 times or less a dimension of the mask first main area (annotated “main area” in Fig. 16 above) in a direction orthogonal to the second direction (annotated “2nd” in Fig. 16 above)(see Fig. 16).

Regarding claim 19, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches a deposition mask group 100,200 comprising: a first deposition mask 100 having two or more first through holes 25; and a second deposition mask 200 having two or more second through holes (annotated “2nd holes” in Fig. 16 above); wherein: the two or more first through holes include two or more mask first main areas (annotated “main area” in Fig. 16 above) arranged along a first direction (annotated ”1st” in Fig. 16 above) and arranged along a second direction (annotated ”2nd”  in Fig. 16 above) intersecting the first direction (see Fig. 16) and two or more mask first auxiliary areas (annotated “main area” in Fig. 16 above) located between the two mask first main areas adjacent to each other in the second direction (see Fig. 16), the mask first auxiliary area having a dimension smaller than the mask first main area in the second direction (see Fig. 16); the two or more second through holes are arranged along the first direction and the second direction (see Fig. 16); and the mask first auxiliary area extends to partly overlap the two second through holes adjacent to each other in the first direction when the first deposition mask and the second deposition mask are overlapped (see Fig. 16).
Regarding claim 20, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches the second through hole (annotated “2nd holes” in Fig. 16 above) extends to partly overlap the two mask first main areas (annotated “main area” in Fig. 16 above) adjacent to each other in the second direction (annotated ”2nd”  in Fig. 16 above) when the first deposition mask and the second deposition mask are overlapped  (see Fig. 16).
Regarding claim 21, refer to annotated fig. 14c and Fig. 16 provided above, Takeda teaches a dimension of the mask first extension area (annotated “mask ext.” in Fig. 16 above) is 0.9 times or less a dimension of the mask first main area (annotated “main area” in Fig. 16 above) in a direction orthogonal to the second direction (annotated “2nd” in Fig. 16 above)(see Fig. 16).


Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Furuie (PG PUB  2021/0257423) teaches a display device
	 
Allowable Subject Matter
3.	Claim 23 and claim 27 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 23 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 14 or (ii) claim 23 is fully incorporated into the base claim 14.  
Claim 23 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 23, a second-electrode forming step of forming a second electrode  on an energizing layer  on a first electrode on a substrate by using the deposition mask group according to claim 14, wherein the second-electrode forming step comprises: a step of forming a first layer of the second electrode by a deposition method using the first deposition mask; and a step of forming a second layer of the second electrode by a deposition method using the second deposition mask.
Claim 27 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 19 or (ii) claim 27 is fully incorporated into the base claim 19.  
Claim 27 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 27, a second-electrode forming step of forming a second electrode on an energizing layer on a first electrode on a substrate by using the deposition mask group according to claim 19, wherein the second-electrode forming step comprises: a step of forming a first layer of the second electrode by a deposition method using the first deposition mask; and a step of forming a second layer of the second electrode by a deposition method using the second deposition mask.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895